Citation Nr: 1636389	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  11-18 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for head injury with traumatic brain injury (TBI).  

2.  Entitlement to service connection for headaches due to head injury, to include as secondary to head injury with TBI.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Dianna Cannon, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1973 to September 1975.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from the July 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which in pertinent part, denied service connection for the issues on appeal.  This case has since been transferred to the RO in Boise, Idaho.

The Veteran testified at a videoconference hearing in February 2012 that was conducted at the Salt Lake City RO before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.

In October 2014, these claims were remanded to the agency of original jurisdiction (AOJ) for additional development.  With respect to the head injury claim, the Board finds that the October remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998) (Board remand orders require substantial, not strict, compliance).

The issue(s) of entitlement to service connection for headaches and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

TBI did not have its clinical onset in service and is not otherwise related to active duty.
CONCLUSION OF LAW

The criteria for establishing service connection for TBI have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

With respect to the head injury claim, the RO's April 2009 notice letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The Veteran's service treatment records are associated with the claims folder, as well as all VA and private treatment records identified by the Veteran.  The Veteran has not identified any additional relevant, outstanding records that need to be obtained before deciding his claim. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002). 

VA also satisfied its duty obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In reference to the head injury claim, the Veteran was afforded VA examinations in April 2011 and June 2015.  In addition, several VA medical opinions have been sought in this matter.  In October 2014, the Board remanded this claim to obtain a new VA opinion.  The June 2015 examination report and opinions are adequate, and therefore in reference to the head injury claim, the remand order was fully complied with.  See Stegall, 11 Vet. App. at 271.  There is no indication that the examinations or any of the medical opinions in this case are somehow inadequate or faulty.  Thus, VA satisfied its duty to obtain a medical opinion in this case.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran contends that he sustained a head injury and a consequent TBI after being involved in a physical altercation with several of his fellow servicemen during his period of service.  During the February 2012 hearing, the Veteran testified that while stationed at the Naval Air Station in Puerto Rico, he was fulfilling his military duties and moving around some crates when he discovered a "large sum of drugs" in one of the crates.  According to the Veteran, he immediately reported this matter to his supervisor, but when he returned to his barracks late that night, a blanket was thrown over his head and he was beaten by several of his fellow servicemen - a fight which included being kicked in the head and ribcage repeatedly.  The Veteran claims to have lost consciousness as a result of this beating, and when he awoke the next day, he reported for duty as expected and did not attempt to seek treatment until he was ordered to do so by his supervisor.  See Hearing Transcript (T.), pp. 5-6, 12.  

There are conflicting lay statements and medical opinions as to whether a head injury with TBI is related to service. The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

The service treatment records include a January 1974 clinical report showing that the Veteran was referred for a psychiatric evaluation to determine his suitability for military service.  The treatment provider noted no evidence of any neurosis, psychosis or organic brain syndrome, but did note documentation of an immature personality.  An April 1974 clinical record reflects that the Veteran was seen at U.S. Naval Hospital with complaints of a fainting episode.  A June 1975 clinical note reflects that the Veteran presented at military sick call at the U.S. Naval Hospital in New York in June 1975 at which time it was noted that he had participated in a fight wherein he sustained a hematoma to both eyes.  The treatment provider observed no intraocular damage and further noted that the Veteran had a healing laceration on the right side of his forehead, as well as signs of a hematoma on the right orbital region.  A "[s]ubconjunctival hemorrhage" was also found on the lateral aspect of the right eye.  A subsequent sick call note also dated in June 1975 reflects that the Veteran was seen at the ear, nose and throat (ENT) clinic with signs of a facial trauma.  The x-rays were negative for any abnormalities and the treatment provider observed multiple hematomas when evaluating the Veteran.  At the September 1975 separation examination, the clinical evaluation of the Veteran's eyes, ophthalmoscopic, psychiatric, and neurologic system was shown to be normal.  

Post-service VA treatment records dated from 1993 to 2006 reflect that the Veteran was admitted to the Salt Lake City VA medical center (VAMC) on a regular basis for treatment for psychiatric problems and substance abuse.  During a November 1993 hospitalization, it was reported that the Veteran had a history of alcohol and substance abuse.  He reported drinking "an average of one fifth of whiskey and one case of beer a day and more on weekends".  His last drink had been in June 1993; he had been in jail and had maintained sobriety there.  Past medical history included being stabbed in the back in 1985 and being hit on the back of his head at that time.  There was no mention of the head trauma in service.  Physical examination was noncontributory except for back pain.   In February 2015 he was admitted to the Boise VAMC for psychiatric problems and substance abuse.

An April 2005 psychiatric admission report reflected that the Veteran's relevant history was positive for depression, not otherwise specified (NOS), and alcohol and methamphetamine dependence.  It was reported that he had a history of a closed head injury.  The Veteran was discharged several weeks later with diagnoses of psychosis and paranoia secondary to methamphetamine abuse/dependence, alcohol abuse, and history of polysubstance abuse and dependence.  Subsequent VA treatment records also reflect a history of bipolar disorder.  

The Veteran underwent a private psychological evaluation in June 2007, at which time he was interviewed regarding his medical and military history, and underwent a mental evaluation, which included a series of psychiatric tests.  During the interview portion of the evaluation, the Veteran described experiencing a number of traumatic head injuries with significant residuals over the years.  Dr. G. determined that the Veteran had "[c]ognitive disorder [NOS], a condition that seems very likely to have emerged as a consequence of significant head trauma over time."  According to Dr. G., this condition appears to have resulted in mild neurocognitive impairment, as evidenced by psychological testing, medical records and self-reported statements.  Dr. G. further determined that the Veteran had a significant personality change which was first observed following his multiple head trauma.  According to Dr. G., his changes in behavior, seemingly as a direct consequence of his head trauma, have produced personality changes that are evident in virtually every area of the Veteran's life.  

A July 2007 Social Security Administration (SSA) Decision reflects that the Veteran has been granted SSA disability benefits, based, in part, on his bipolar disorder and his personality disorder.  

In April 2009, the Veteran filed his initial claim of service connection for TBI related to a June 18, 1975 injury in service.  

During a June 2009 VA primary care visit, the Veteran provided his medical history to his primary care provider, G.W., M.D., and described being hit on the head near his eye while he was stationed in Puerto Rico.  According to the Veteran, he has limited memory of this in-service occurrence, but did experience loss of consciousness and a significant concussion as a result.  Based on his discussion with the Veteran, in an addendum report, also dated in June 2009, Dr. W. noted that the Veteran had a history of bipolar disorder, and had suffered several head injuries in the past including injuries when he was stationed in Puerto Rico with the Navy.  According to Dr. W., these head injuries most likely contributed to the Veteran's post concussive syndrome.  

In a February 2010 statement, the Veteran's sister indicated that the Veteran contacted his family several times while he was serving in the Navy, and during one particular phone call, he relayed an incident wherein he was covered with a blanket, held down by several his fellow servicemen and beaten to the point where he could hardly walk the next day.  According to the Veteran's sister, the Veteran was fearful for his safety after this incident, and after his discharge from service, he became moody, sullen, agitated, depressed and argumentative.  

The Veteran was afforded a VA psychiatric examination in April 2011, at which time, he provided his medical and military history, and reported that his psychiatric symptoms began in or around 1975 after he was involved in a physical altercation in service.  The Veteran reported to experience mood swings, anxiety, depression, difficulty sleeping and ongoing nightmares since this incident, and described his symptoms as severe, ongoing and constant in nature.  A. S., Ph.D., conducted a mental evaluation and a cognitive screening of the Veteran.  

Dr. S. noted that objective testing revealed severe impairment of memory, attention, concentration and/or executive functions which also resulted in severe functional impairment.  Based on the objective findings, Dr. S. determined that the Veteran demonstrates cognitive impairment which is at least as likely as not due to a TBI.  

The Veteran was afforded another VA examination several days later, at which time he provided his medical history once again, and reported to have a headache condition and post-concussive syndrome, status post traumatic brain injury.  The physician, R. L., M.D., noted that it had not yet been established that this post-concussive syndrome had been diagnosed, as the Veteran indicated that he had been informed he had this disorder.  The Veteran described some of the symptoms he has experienced as a result of his in-service assault, and specifically reported to experience disabling headaches four times a week, which on a scale of one to ten (with one being the least level of pain and ten being the highest), he rated at a ten in severity.  Based on his evaluation of the Veteran, Dr. L. concluded that he could not make a diagnosis of headaches related to TBI, or post concussion symptoms status post TBI, as there was no supportive evidence in the Veteran's file indicating that he currently has a TBI.  According to Dr. L., although the Veteran's service treatment records demonstrate that he sustained two black eyes in service, there was no objective evidence that he experienced loss of consciousness after this incident, nor was the Veteran diagnosed as having a concussion, post concussion syndrome or TBI in service or afterwards.  Dr. L. also determined that any cognitive dysfunction diagnosed was based on the Veteran's reported history relating said disorder to multiple head traumas, which the medical records did not support.  Dr. L. further noted that there were multiple other conditions that could have caused the Veteran's cognitive disorder including his bipolar diagnosis.  As such, according to the examiner, the Veteran did not carry a diagnosis of TBI.

On VA examination in June 2015, the examiner opined that it was less likely than not that TBI was incurred in or caused by the claimed in-service injury, event or illness.  Based on a review of the claims file, the examiner stated,"[I]t is felt with a reasonable degree of medical certainty that the Veteran did NOT sustain a TBI while active duty in June of 1975."  The examiner acknowledged the Veteran's June 1975 physical altercation incident, but noted that the Veteran immediately returned to active duty service indicating that a TBI did not occur and that there were no residuals.  The examiner stated that there is no evidence of any head trauma other than a superficial laceration that has since healed.  The Veteran's head x-rays were negative, and the physical examination only stated that the Veteran had a superficial laceration on his forehead and black eyes.  Medical records do not document loss of consciousness, amnesia, or any other residuals associated with a TBI.  The examiner noted that the Veteran's lay assertions are not substantiated by the record and that previous medical opinions, attributing a TBI to service, materially rely on the Veteran's unsupported history.

The Board finds that Dr.G's and Dr. W's medical opinions are of less probative value because they are largely based on the Veteran's reported history, which, as discussed below, is not credible.  Further, the physicians did not indicate review of the Veteran's entire treatment record. 

The April 2011 and June 2015 VA examiners' opinions, were based upon a complete review of the Veteran's medical records, reported history, and are accompanied by specific rationales that are not inconsistent with the evidence of record.  Thus, these opinions are adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opinion is suitably qualified and sufficiently informed).

Upon careful review of the record, the Board finds that the competent and probative evidence of record weighs against a finding that the Veteran has a head injury with TBI etiologically linked to his time in service.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran's claim of a head injury in service is competent and credible.  Service treatment records show a June 1975 physical altercation resulting in a forehead laceration and two black eyes.  Therefore, the Veteran's claim that TBI resulted from a physical altercation in service has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the April 2011 and June 2015 VA examination reports more probative than the Veteran's statements. The examiners are medical professionals and were able to review the overall record, including the Veteran's history and opinions.

Further, the Veteran has been unreliable in his reporting of symptoms from a head injury.  At the February 2012 hearing, he claimed loss of consciousness from the June 1976 physical altercation.  However, service treatment records only reflect a healing forehead laceration and black eye injuries.  The Veteran has a history of psychiatric and substance abuse issues, resulting in a 1985 stabbing and head trauma incident.  He did not complain of or receive any treatment for residuals of a head injury until June 2007 when he reported a history of traumatic head injuries and was diagnosed with a cognitive disorder (NOS); approximately 32 years after service.  The treatment records from 2007 refer to several head injuries and the record clearly shows at least one post service head injury in 1985.  However, the Veteran, in his April 2009 statement refers to a single head injury in service as the cause of TBI.  After filing his claim for compensation in 2009, he is consistent in claiming the inservice head injury, but concedes, and the record supports, that he did not have a very good memory of the incident.  Prior to filing his claim for compensation, he claims multiple head injuries and did not specifically refer to the inservice head injury when seen in 2007.  The Board finds the VA medical opinions more convincing than the Veteran's assertions in this regard.  

Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As the June 2015 VA examiner commented, the Veteran returned to active duty after the June 1975 physical altercation, suggesting that the head trauma was minor and that there were no residuals from the incident.  

In sum, taking into account all of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for TBI is denied.


REMAND

As for the remaining claims on appeal, the October 2014 Board remand instructed the AOJ to schedule the Veteran for a new VA examination to determine the nature and etiology of his headache disability, then readjudicate the claims on appeal.  The Veteran was afforded a VA examination on July 20, 2015.  The examiner provided a negative nexus opinion.  As rationale, the examiner stated that although the Veteran reports a TBI during service, the prior VA examination did not find one, and there is no evidence of a headache disorder during service, including at the September 1975 separation examination.  Although the Veteran was afforded a new VA examination, the most recent supplemental SOC was issued on July 9, 2015 after the new VA examination.  Thus, the AOJ readjudicated the headache claim on appeal prior to fully complying with Board remand directives.  

The Board's October 2014 Board remand conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as already explained herein, the Board's remand orders were not fully complied with.  On remand, the AOJ should readjudicate the Veteran's claims on appeal with consideration of the July 2015 VA examination for headaches.

With respect to the Veteran's claim of entitlement to TDIU, it is inextricably intertwined with the headache claim that currently remains on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  In light of the fact that the Veteran is currently not service-connected for any of his claimed disorders, and additional development is required for the headache claim, the issue of entitlement to TDIU cannot be decided prior to a final decision on the Veteran's claim for service connection for headaches.  Therefore, the Board will defer consideration of the TDIU claim.   

Accordingly, the case is REMANDED for the following action:

After completing any additional development deemed necessary, readjudicate the claims on appeal and consider any evidence not considered in prior AOJ adjudications, to include the VA headache examination conducted on July 20, 2015 and additional VA treatment records.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental SOC, and be given the requisite opportunity to respond.  The case should then be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


